Case 8:19-cv-03137-KKM-TGW Document 42 Filed 08/05/21 Page 1 of 4 PageID 454




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


ANTHONY CARDINAL,

       Plaintiff,

v.                                                Case No: 8:19-cv-3137-KKM-TGW

HAINES CITY, FLORIDA,

     Defendant.
___________________________________

                                         ORDER

       The Eleventh Circuit has, on numerous occasions, unequivocally condemned

shotgun pleadings. See Jackson v. Bank of Am., N.A., 898 F.3d 1348, 1357 (11th Cir. 2018)

(“[W]e have condemned shotgun pleadings time and again, and this is why we have

repeatedly held that a District Court retains authority to dismiss a shotgun pleading on

that basis alone.”); Est. of Bass v. Regions Bank, Inc., 947 F.3d 1352, 1356 n.3 (11th Cir.

2020) (“As of 2008, we had explicitly condemned shotgun pleadings upward of fifty

times.” (quotation omitted)). A shotgun pleading is a pleading that lacks the minimum

clarity, brevity, or coherence required by Federal Rules of Civil Procedure 8 and 10. See

Fed. R. Civ. P. 8(a)(2) (requiring a “short and plain statement of the claim”); Fed. R.

Civ. P. 10(b) (“A party must state its claims or defenses in numbered paragraphs, each

limited as far as practicable, to a single set of circumstances.”).
Case 8:19-cv-03137-KKM-TGW Document 42 Filed 08/05/21 Page 2 of 4 PageID 455




      Plaintiff Anthony Cardinal’s complaint constitutes a textbook example of a

shotgun pleading. Interspersed throughout his complaint, Cardinal makes factual

allegations and legal conclusions of race discrimination and retaliation, thereby

“commit[ting] the sin of not separating into a different count each cause of action or

claim for relief.” Weiland v. Palm Beach Cty. Sheriff's Off., 792 F.3d 1313, 1322–23 (11th

Cir. 2015). (Doc. 1). But Cardinal pleads only one count of “discrimination on the basis

of race.” (Id. at 4). Within this count, Cardinal includes allegations that “Defendants

violated federal law by treating Plaintiff in a disparate manner based on his race” and

(repeated twice) that “Defendant’s conduct as alleged at length constitutes retaliation in

violation of federal law.” (Doc. 1 at 4–5). Why he failed to bring a separate retaliation

count, or several, is perplexing. To make matters more confusing, the single count

incorporates only the facts related to the race discrimination from the introductory

paragraphs and omits those that would be relevant to a retaliation claim. (Id. at 4

(“Plaintiff re-alleges the allegations set forth above in paragraphs 1 through 18” despite

1-28 being relevant)).

      Shotgun pleadings, such as this quintessential one, prevent the Court and the

opposing party from determining which claims are brought, whether they are legally

cognizable, and what evidence might be relevant or in dispute. See T.D.S., Inc. v. Shelby

Mut. Ins. Co., 760 F.2d 1250, 1544 n.14 (11th Cir. 1985) (Tjoflat, J., dissenting). Indeed,

the deficient pleading here compelled Haines City to seek summary judgment on a


                                            2
Case 8:19-cv-03137-KKM-TGW Document 42 Filed 08/05/21 Page 3 of 4 PageID 456




variety of claims without certainty as to which Cardinal intended to pursue.1 See (Doc.

21 at 15–17). The Court likewise has wasted judicial resources working through the

summary judgment papers and supporting evidence ultimately to realize that the

complaint is hopelessly unclear and must be replead. See Jackson, 898 F.3d at 1357

(explaining one of the many harms of shotgun pleadings is that they are “time-

consuming and even more of an undue tax on the Court’s resources”). The uncertainty

about which claims Cardinal is prosecuting is evident even in the parties recently filed

pretrial statement. See (Doc. 41).

        To be sure, the Eleventh Circuit requires a district court to strike a shotgun

pleading sua sponte. See Jackson, 898 F.3d at 1357–58 (“[I]n a case in which a party,

plaintiff or defendant, files a shotgun pleading, the district court should strike the

pleading and instruct counsel to replead the case . . . This is so even when the other

party does not move to strike the pleading.” (quotations and alterations omitted)).

Therefore, the Court strikes Cardinal’s complaint and instructs him to replead his case

correcting the above detailed deficiencies. Accordingly, the following is ORDERED:

        1.      Plaintiff’s Complaint (Doc. 1) is STRICKEN.



1
  Of course, the wiser and more expedient path would have been to move to dismiss the complaint
as a shotgun pleading when the case was filed in 2019, instead of arguing that some (but not all of
the sort-of-alleged claims) should be resolved at the summary judgment stage as a shotgun pleading
(an option that the law does not permit). See (Doc 21 at 15–17). Despite the Court inheriting the
case at this advanced stage of litigation, a shotgun pleading is a shotgun pleading and the remedy is
repleading. See Jackson, 898 F.3d at 1357–58 ((“[I]n a case in which a party, plaintiff or defendant,
files a shotgun pleading, the district court should strike the pleading and instruct counsel to replead
the case . . . .”).
                                                   3
Case 8:19-cv-03137-KKM-TGW Document 42 Filed 08/05/21 Page 4 of 4 PageID 457




      2.    Plaintiff may file an amended complaint curing the deficiencies detailed in

            this order by August 13, 2021. Failure to file an amended complaint that

            complies with the Federal Rules of Civil Procedure will result in dismissal

            of this action.

      3.    The pretrial conference set for August 11, 2021, is CANCELED. All

            further deadlines in this case are stayed pending the filing of a properly

            pleaded complaint.

      4.    Defendant’s Motion for Summary Judgment (Doc. 21) and Motion to

            Strike (Doc. 36) are DENIED as moot.

      ORDERED in Tampa, Florida, on August 5, 2021.




                                          4
